Citation Nr: 1333005	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from June 1974 to April 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the November 2011 rating decision, the RO granted service connection rated at 10 percent for tinnitus and at 0 percent for hearing lossPrior to the November 2011 rating decision, the RO denied service connection for other claims.  .  In his April 2012 VA Form 9, the Veteran appealed only the issue of his back disorder.  The Board therefore addresses only this issue and not the other issues decided by the RO.

In addition to the paper claims file, the Virtual VA paperless claims processing system contains electronic copies of VA treatment records dated from July 2004 to April 2012.

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a)(West 2002 & Supp. 2013); 38 C.F.R. § 3.159  (2013).

It is necessary to obtain Social Security (SSA) records and any additional service treatment records.  The March 2011 VA correspondence reflects that there are outstanding medical records from the SSA.  Although the Veteran waived VA's request for these records in a prior claim, there is no evidence that the Veteran waived the request for SSA records in the current claim.  

VA treatment records indicate a current back disorder.  The record includes credible evidence that an injury in service may have occurred as well as evidence of current disability, but lacks sufficient evidence concerning the etiology of the Veteran's back disorder.  The Board therefore finds that VA's duty to obtain a medical examination as to the etiology of the Veteran's back disorder is triggered.

Accordingly, the case is REMANDED for the following action:

1. The RO shall obtain any additional service treatment records or abstracts thereof, through contact with the National Personnel Records Center, the service department, or other applicable source.  Once obtained, such records must be made a part of the Veteran's claims file.

Efforts to obtain these federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159 must be provided to the Veteran and he must then be afforded an opportunity to respond.

2. The RO shall contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran.  All records obtained should be associated with the Veteran's claims file.

3. The RO shall attempt to obtain documents concerning the Veteran's application for Social Security Administration disability benefits, specifically copies of all of the medical records concerning the Veteran's claim.

4. After completion of the above, the RO shall schedule the Veteran for an appropriate VA examination to determine whether his current back disorder is either related to an injury in service, or existed prior to service and was aggravated beyond the natural progression therein.

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner is requested to provide an opinion as to whether the Veteran had a back disorder that clearly and unmistakably existed prior to service, and if so, whether it increased in severity (beyond the natural progression of the disability) therein.

The examiner shall also provide an opinion as to whether it is at least as likely as not that the Veteran has a current back disorder as a result (in whole or part) of an injury or disease during his period of active service.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide reasons for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6. The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.








This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


